DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“in particular” should be removed to improve clarity of the claim language.
“partdue” should read “part due”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, and 8-10 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims respectively indicated below of U.S. Patent No. 11,169,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the ‘488 claims anticipate the claims of the instant application.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-18 described below of U.S. Patent No. 11,169,488 in view of Debaud EP 3163380. 
In particular, claim 1 of ‘488 anticipates the claim language of claim 1 of the instant application except for it does not disclose the gasket is a metal gasket. 
However, Debaud discloses a water-resistant watch case where a gasket is made of metal, see [0027]-[0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of Wuthrich to be made of metal as suggested by Debaud to ensure a tight seal as it shapes to the internal structure of the watch when heated. 
For the rest of the claims, the combination as described above anticipate all of the claimed limitations of the claims of the instant application as set forth below .
16/846811
US 11,169,488
1. A water-resistant watch case, in particular for a diving watch, the case comprising at least one crystal mounted on an upper side of a 5middle part, wherein the crystal comprises an annular peripheral surface to be fastened by means of a metal gasket of the watch case, that is annular in shape, on an inner annular surface on the upper side of the middle part, and wherein the annular peripheral surface of the crystal is inclined 10towards the inside of the watch case at a determined angle less than 900 relative to a central axis perpendicular to a plane of the watch case in order to distribute stresses between the crystal and the middle partdue to the water pressure during a dive.
1. A water-resistant watch case for a diving watch, the case comprising: a middle part; at least one back mounted on a lower side of the middle part; a crystal; and a fastening gasket for mounting the crystal on an upper side of the middle part, wherein the back comprises an annular bearing surface for coming into contact with an inner annular surface of the middle part of a shape complementary to the bearing surface when mounting the back on the middle part, and a top of each cone shape is in a direction of an inside of the watch case, wherein the annular bearing surface and the inner annular surface are inclined towards the inside of the watch case at a determined angle less than 90° relative to a plane of the back and to a central axis perpendicular to a plane of the watch case so as to distribute stresses between the back and the middle part due to a water pressure during a diving, and wherein the crystal comprises an annular peripheral surface of a conical shape to be mounted by means of at least one first portion of the fastening gasket on an inner annular surface of a shape complementary to the upper side of the middle part, wherein the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a defined angle less than 90° relative to a surface plane of the crystal and to a central axis perpendicular to a plane of the watch case, wherein a second portion of the fastening gasket is in contact between an inner annular wall of cylindrical shape of the middle part above the inner annular surface and an outer annular wall of cylindrical shape of the crystal above the annular peripheral surface so as to distribute stresses between the crystal and the middle part due to the water pressure during a dive.


Claim 2 and claims 9/ 11 
Claim 3 and claims 9/11
Claim 4 and claims 9/11
Claim 5 and claim 1
Claim 6 and claim 1	claim 7 and claim 10
Claim 8 and claim 12/13
Claim 9 and claim 14/15
Claim 10 and claim 16/17
Claim 11 and claim 1 
Claim 12 and claim 18
16/846811
US 11,169,488
2. The watch case according to claim 1, wherein the one-piece 15metal gasket is made of metal alloy that is at least partially amorphous in a phase during which the crystal is fastened to the middle part.  

9. The watch case according to claim 8, wherein the first portion of the fastening gasket between the annular peripheral surface and the inner annular surface is made of amorphous metal or of amorphous metal alloy.
OR 
11. The watch case according to claim 1, wherein the first portion of the fastening gasket is made of amorphous metal or of amorphous metal alloy, and wherein the second portion of the fastening gasket is made of polyurethane to fasten the crystal to the middle part.
3. The watch case according to claim 1, wherein the one-piece metal gasket is made of a metal alloy that is at least partially amorphous.
9. The watch case according to claim 8, wherein the first portion of the fastening gasket between the annular peripheral surface and the inner annular surface is made of amorphous metal or of amorphous metal alloy.
OR 
11. The watch case according to claim 1, wherein the first portion of the fastening gasket is made of amorphous metal or of amorphous metal alloy, and wherein the second portion of the fastening gasket is made of polyurethane to fasten the crystal to the middle part.
4. The watch case according to claim 2, wherein the crystal is 20fastened to the middle part by the one-piece metal gasket made of metal alloy that is at least partially amorphous after hot working.
9. The watch case according to claim 8, wherein the first portion of the fastening gasket between the annular peripheral surface and the inner annular surface is made of amorphous metal or of amorphous metal alloy.
OR 
11. The watch case according to claim 1, wherein the first portion of the fastening gasket is made of amorphous metal or of amorphous metal alloy, and wherein the second portion of the fastening gasket is made of polyurethane to fasten the crystal to the middle part.
5. The watch case according to claim 1, wherein the inner annular surface on the upper side of the middle part is of a shape complementary to the annular peripheral surface of the crystal.
1. A water-resistant watch case for a diving watch, the case comprising: a middle part; at least one back mounted on a lower side of the middle part; a crystal; and a fastening gasket for mounting the crystal on an upper side of the middle part, wherein the back comprises an annular bearing surface for coming into contact with an inner annular surface of the middle part of a shape complementary to the bearing surface when mounting the back on the middle part, and a top of each cone shape is in a direction of an inside of the watch case, wherein the annular bearing surface and the inner annular surface are inclined towards the inside of the watch case at a determined angle less than 90° relative to a plane of the back and to a central axis perpendicular to a plane of the watch case so as to distribute stresses between the back and the middle part due to a water pressure during a diving, and wherein the crystal comprises an annular peripheral surface of a conical shape to be mounted by means of at least one first portion of the fastening gasket on an inner annular surface of a shape complementary to the upper side of the middle part, wherein the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a defined angle less than 90° relative to a surface plane of the crystal and to a central axis perpendicular to a plane of the watch case, wherein a second portion of the fastening gasket is in contact between an inner annular wall of cylindrical shape of the middle part above the inner annular surface and an outer annular wall of cylindrical shape of the crystal above the annular peripheral surface so as to distribute stresses between the crystal and the middle part due to the water pressure during a dive.
6. The watch case according to claim 5, wherein the one-piece metal gasket is composed of a first portion arranged between the annular peripheral surface of the crystal and the inner annular surface of the middle part, and of a second portion in contact between an inner annular wall of the- 16- middle part above the inner annular surface and an outer annular wall of the crystal above the annular peripheral surface.
1. A water-resistant watch case for a diving watch, the case comprising: a middle part; at least one back mounted on a lower side of the middle part; a crystal; and a fastening gasket for mounting the crystal on an upper side of the middle part, wherein the back comprises an annular bearing surface for coming into contact with an inner annular surface of the middle part of a shape complementary to the bearing surface when mounting the back on the middle part, and a top of each cone shape is in a direction of an inside of the watch case, wherein the annular bearing surface and the inner annular surface are inclined towards the inside of the watch case at a determined angle less than 90° relative to a plane of the back and to a central axis perpendicular to a plane of the watch case so as to distribute stresses between the back and the middle part due to a water pressure during a diving, and wherein the crystal comprises an annular peripheral surface of a conical shape to be mounted by means of at least one first portion of the fastening gasket on an inner annular surface of a shape complementary to the upper side of the middle part, wherein the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a defined angle less than 90° relative to a surface plane of the crystal and to a central axis perpendicular to a plane of the watch case, wherein a second portion of the fastening gasket is in contact between an inner annular wall of cylindrical shape of the middle part above the inner annular surface and an outer annular wall of cylindrical shape of the crystal above the annular peripheral surface so as to distribute stresses between the crystal and the middle part due to the water pressure during a dive.
7. The watch case according to claim 6, wherein the annular walls are parallel to the central axis.
10. The watch case according to claim 1, wherein the annular walls are parallel to the central axis.
8. The watch case according to claim 3, wherein the amorphous metal alloy of the gasket is based mainly on zirconium.
12. The watch case according to claim 9, wherein the amorphous metal alloy of at least one portion of the fastening gasket is based mainly on zirconium.
OR
13. The watch case according to claim 11, wherein the amorphous metal alloy of at least one portion of the fastening gasket is based mainly on zirconium.
9. The watch case according to claim 3, wherein the amorphous metal alloy of the gasket is based mainly on platinum.
14. The watch case according to claim 9, wherein the amorphous metal alloy of at least one portion of the fastening gasket is based mainly on platinum.
OR
15. The watch case according to claim 11, wherein the amorphous metal alloy of at least one portion of the fastening gasket is based mainly on platinum.
10. The watch case according to claim 3, wherein the amorphous 10metal alloy of the gasket is based mainly on palladium.
16. The watch case according to claim 9, wherein the amorphous metal alloy of at least one portion of the fastening gasket is based mainly on palladium.
OR
17. The watch case according to claim 11, wherein the amorphous metal alloy of at least one portion of the fastening gasket is based mainly on palladium.

1. A water-resistant watch case for a diving watch, the case comprising: a middle part; at least one back mounted on a lower side of the middle part; a crystal; and a fastening gasket for mounting the crystal on an upper side of the middle part, wherein the back comprises an annular bearing surface for coming into contact with an inner annular surface of the middle part of a shape complementary to the bearing surface when mounting the back on the middle part, and a top of each cone shape is in a direction of an inside of the watch case, wherein the annular bearing surface and the inner annular surface are inclined towards the inside of the watch case at a determined angle less than 90° relative to a plane of the back and to a central axis perpendicular to a plane of the watch case so as to distribute stresses between the back and the middle part due to a water pressure during a diving, and wherein the crystal comprises an annular peripheral surface of a conical shape to be mounted by means of at least one first portion of the fastening gasket on an inner annular surface of a shape complementary to the upper side of the middle part, wherein the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a defined angle less than 90° relative to a surface plane of the crystal and to a central axis perpendicular to a plane of the watch case, wherein a second portion of the fastening gasket is in contact between an inner annular wall of cylindrical shape of the middle part above the inner annular surface and an outer annular wall of cylindrical shape of the crystal above the annular peripheral surface so as to distribute stresses between the crystal and the middle part due to the water pressure during a dive.
12. The watch case according to claim 1, wherein the defined angle of inclination of the annular peripheral surface of the crystal is of the order of 430 ± 50 relative to the central axis.
18. The watch case according to claim 1, wherein the defined angle of inclination of the annular peripheral surface of the crystal and of the inner annular surface of the middle part is of the order of 43°+5° relative to the central axis.


Claims 1, 2, and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 respectively of U.S. Patent No. 11,449,010 in view of Debaud EP 3163380. 
In particular, claim 1 of ‘010 anticipates the claim language of claim 1 of the instant application except for it does not disclose the gasket is a metal gasket. 
However, Debaud discloses a water-resistant watch case where a gasket is made of metal, see [0027]-[0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of Wuthrich to be made of metal as suggested by Debaud to ensure a tight seal as it shapes to the internal structure of the watch when heated. 
For the rest of the claims, the combination as described above anticipate all of the claimed limitations of the claims of the instant application as set forth below .
16/846811
US 11,449,010
1. A water-resistant watch case, in particular for a diving watch, the case comprising at least one crystal mounted on an upper side of a 5middle part, wherein the crystal comprises an annular peripheral surface to be fastened by means of a metal gasket of the watch case, that is annular in shape, on an inner annular surface on the upper side of the middle part, and wherein the annular peripheral surface of the crystal is inclined 10towards the inside of the watch case at a determined angle less than 900 relative to a central axis perpendicular to a plane of the watch case in order to distribute stresses between the crystal and the middle partdue to the water pressure during a dive.
1. A water-resistant watch case for a diving watch, the watch case comprising: at least one crystal separately mounted on an upper side of a middle part, wherein the crystal comprises an annular peripheral surface to be mounted with at least one portion of a gasket, that is annular in shape, of the watch case on an inner annular surface on the upper side of the middle part, the gasket being located between the crystal and the middle part and configured to extend below a level of a link between a bottom of the crystal and the middle part, and the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a determined angle less than 90° relative to a central axis perpendicular to a plane of the watch case so as to distribute stresses between the crystal and the middle part due to water pressure during a dive.
2. The watch case according to claim 1, wherein the one-piece 15metal gasket is made of metal alloy that is at least partially amorphous in a phase during which the crystal is fastened to the middle part.
2. The watch case according to claim 1, wherein the portion of the gasket between the annular peripheral surface and the inner annular surface is made of metal alloy that is at least partially amorphous.
5. The watch case according to claim 1, wherein the inner annular surface on the upper side of the middle part is of a shape complementary to the annular peripheral surface of the crystal.
3. The watch case according to claim 1, wherein the inner annular surface on the upper side of the middle part is of a shape complementary to the annular peripheral surface of the crystal.
6. The watch case according to claim 5, wherein the one-piece metal gasket is composed of a first portion arranged between the annular peripheral surface of the crystal and the inner annular surface of the middle part, and of a second portion in contact between an inner annular wall of the- 16- middle part above the inner annular surface and an outer annular wall of the crystal above the annular peripheral surface.
4. The watch case according to claim 3, wherein the gasket is composed of a first portion arranged between the annular peripheral surface of the crystal and the inner annular surface of the middle part, and of a second portion in contact between an inner annular wall of the middle part above the inner annular surface and an outer annular wall of the crystal above the annular peripheral surface.
7. The watch case according to claim 6, wherein the annular walls are parallel to the central axis.
5. The watch case according to claim 4, wherein the inner annular wall of the middle part and the outer annular wall of the crystal are parallel to the central axis.
8. The watch case according to claim 3, wherein the amorphous metal alloy of the gasket is based mainly on zirconium.  

7. The watch case according to claim 2, wherein the amorphous metal alloy of at least one portion of the gasket is based mainly on zirconium.
9. The watch case according to claim 3, wherein the amorphous metal alloy of the gasket is based mainly on platinum.
8. The watch case according to claim 2, wherein the amorphous metal alloy of at least one portion of the gasket is based mainly on platinum.
10. The watch case according to claim 3, wherein the amorphous 10metal alloy of the gasket is based mainly on palladium.
9. The watch case according to claim 2, wherein the amorphous metal alloy of at least one portion of the gasket is based mainly on palladium.
11. The watch case according to claim 6, wherein the annular peripheral surface of the crystal and the inner annular surface of the middle part are conical surfaces, wherein the inner annular wall of the middle part and the outer annular wall of the crystal are cylindrical surfaces.  


10. The watch case according to claim 4, wherein the annular peripheral surface of the crystal and the inner annular surface of the middle part are conical surfaces, and the inner annular wall of the middle part and the outer annular wall of the crystal are cylindrical surfaces.
1512. The watch case according to claim 1, wherein the defined angle of inclination of the annular peripheral surface of the crystal is of the order of 430 ± 50 relative to the central axis.  

11. The watch case according to claim 1, wherein a defined angle of an inclination of the annular peripheral surface of the crystal is of an order of 43°±5° relative to the central axis.
13. The watch case according to claim 6, wherein the defined angle of inclination of the annular peripheral surface of the crystal and the inner 20annular surface of the middle part is of the order of 430 ± 50 relative to the central axis.  

12. The watch case according to claim 4, wherein a defined angle of an inclination of the annular peripheral surface of the crystal and of the inner annular surface of the middle part is of an order of 43°±5° relative to the central axis.
14. The watch case according to claim 1, wherein the annular peripheral surface of the crystal comprises a deposit for etching an inscription by laser beam.  

13. The watch case according to claim 1, wherein the annular peripheral surface of the crystal comprises a deposit for etching an inscription by a laser beam.
2515. The watch case according to claim 13, wherein the colour of the deposit is different from the colour of a first portion of the fastening gasket so as to view the inscription through the crystal from outside the watch case.  

14. The watch case according to claim 13, wherein a color of the deposit is different from a color of a first portion of the gasket so as to view the inscription through the crystal from outside the watch case.
16. The watch case according to claim 1, wherein the annular peripheral surface of the crystal comprises a structuring intended to create a decoration.

15. The watch case according to claim 1, wherein the annular peripheral surface of the crystal comprises a structuring to create a decoration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the colour", “the deposit”, “the inscription”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 is interpreted to be dependent on claim 14 to remedy this deficiency as it appears this is what applicant intended in light of the specification and the rest of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wuthrich US 4668101 in view of Debaud EP 3163380. 
Regarding claim 1, Wuthrich discloses a water-resistant watch case, in particular for a diving watch (Fig. 2-4), the case comprising at least one crystal (28) mounted on an upper side of a middle part (24), wherein the crystal comprises an annular peripheral surface to be fastened by means of a gasket of the watch case, that is annular in shape (32), on an inner annular surface on the upper side of the middle part, and wherein the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a determined angle less than 90 degrees relative to a central axis perpendicular to a plane of the watch case in order to distribute stresses between the crystal and the middle partdue to the water pressure during a dive (31a), see Figs. 2-4 and 2:67-3:68.
Wuthrich does not disclose the gasket is metal.
However, Debaud discloses a water-resistant watch case where a gasket is made of metal, see [0027]-[0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket of Wuthrich to be made of metal as suggested by Debaud to ensure a tight seal as it shapes to the internal structure of the watch when heated. 
Regarding claim 2, Wuthrich and Debaud discloses the watch case, wherein the one-piece metal gasket is made of metal alloy that is at least partially amorphous in a phase during which the crystal is fastened to the middle part, see Debaud [0027]-[0032].
Regarding claim 3, Wuthrich and Debaud discloses the watch case, wherein the one-piece metal gasket is made of a metal alloy that is at least partially amorphous, see Debaud [0027]-[0032].
Regarding claim 4, Wuthrich and Debaud discloses the watch case, wherein the crystal is fastened to the middle part by the one-piece metal gasket made of metal alloy that is at least partially amorphous after hot working, see Debaud [0027]-[0032].
Regarding claim 8, Wuthrich and Debaud discloses the watch case, wherein the amorphous metal alloy of the gasket is based mainly on zirconium, see Debaud [0027]-[0032].
Regarding claim 9, Wuthrich and Debaud discloses the watch case, wherein the amorphous metal alloy of the gasket is based mainly on platinum, see Debaud [0027]-[0032].
Regarding claim 10, Wuthrich and Debaud discloses the watch case, wherein the amorphous metal alloy of the gasket is based mainly on palladium, see Debaud [0027]-[0032].
Regarding claim 12, Wuthrich and Debaud discloses the watch case, wherein the defined angle of inclination of the annular peripheral surface of the crystal is of the order of 43 degrees ± 5 degrees relative to the central axis, see Wuthrich Figs. 2-4.

Claims 5-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wuthrich and Debaud in further view of Li CN 201205973.
Regarding claim 5, Wuthrich and Debaud discloses the watch case as described in the paragraphs above.
Wuthrich and Debaud do not disclose the watch case wherein the inner annular surface on the upper side of the middle part is of a shape complementary to the annular peripheral surface of the crystal.
However, Li discloses a watch case, wherein the inner annular surface on the upper side of the middle part is of a shape complementary to the annular peripheral surface of the crystal, see [0012],[0025], Fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the watch case of Wuthrich and Debaud as suggested by Li because doing so helps to reduce the deformation of the crystal when the watch is exposed to pressure under water.
Regarding claim 6, Wuthrich, Debaud, and Li further discloses the watch case, wherein the one-piece metal gasket is composed of a first portion arranged between the annular peripheral surface of the crystal and the inner annular surface of the middle part, and of a second portion in contact between an inner annular wall of the middle part above the inner annular surface and an outer annular wall of the crystal above the annular peripheral surface see Wuthrich Figs. 2-4.
Regarding claim 7, Wuthrich, Debaud, and Li further discloses the watch case, wherein the annular walls are parallel to the central axis, see Wuthrich Figs. 2-4.
 	Regarding claim 11, Wuthrich, Debaud, and Li further discloses the watch case, wherein the annular peripheral surface of the crystal and the inner annular surface of the middle part are conical surfaces, wherein the inner annular wall of the middle part and the outer annular wall of the crystal are cylindrical surfaces, see Wuthrich Figs. 2-4 and Li Fig. 1.
Regarding claim 13, Wuthrich, Debaud, and Li further discloses the watch case, wherein the defined angle of inclination of the annular peripheral surface of the crystal and the inner annular surface of the middle part is of the order of 430 ± 50 relative to the central axis, see Wuthrich Figs. 2-4.
	
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wuthrich and Debaud in further view of Oliveira US 2015/0049593.
Regarding claim 14, Wuthrich and Debaud discloses the watch case as described in the paragraphs above.
	Wuthrich and Debaud do not disclose the watch case, wherein the annular peripheral surface of the crystal comprises a deposit for etching an inscription by laser beam
However, Oliveira discloses wherein the annular peripheral surface of the crystal comprises a deposit for etching an inscription by laser beam, see Oliveira Fig. 2 [0003],[0021], [0048],[0056],[0095]-[0097].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wuthrich and Debaud to have a deposit for etching as suggested by Oliveira because doing so allows the device to have a desired aesthetic effect or inscription such as a serial number for identification.
Regarding claim 15, Wuthrich, Debaud, and Oliveira further discloses the watch case, wherein the colour of the deposit is different from the colour of a first portion of the fastening gasket so as to view the inscription through the crystal from outside the watch case, see Oliveira Fig. 2 [0021], [0048],[0056],[0095]-[0097].
Regarding claim 16, Wuthrich and Debaud discloses the watch case as described in the paragraphs above.
	Wuthrich and Debaud do not disclose the watch case, wherein the annular peripheral surface of the crystal comprises a structuring intended to create a decoration
However, Oliveira discloses a surface of the crystal comprises a structuring intended to create a decoration, see Oliveira Fig. 2 [0021], [0056],[0095]-[0097].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wuthrich and Debaud to have a structuring as suggested by Oliveira because doing so allows the device to have a desired aesthetic effect or inscription such as a serial number for identification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844